PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCOTT C. RAND, ESQ.MCLANE MIDDLETON, PROFESSIONAL ASSOCIATION900 ELM STREET, P.O. BOX 326MANCHESTER NH NEW HAMPSHIRE 03105-0326

In re Application of	:
        MICHAEL C. NACKEL et al.   	:	DECISION ON PETITION
Application No. 16/354,500	:	   UNDER 37 CFR §1.181
Filed: March 15, 2019	:	
Attorney Docket No. 113170	:	
For: REFLEX SIGHT WITH CANT	           	   :
        INDICATING RETICLE DISPLAY        :	

This is a decision on the petition filed July 28, 2021 under 37 C.F.R. 1.181 requesting withdrawal of the Final Office action issued June 30, 2021 in view of a new ground of rejection.

The petition is DISMISSED as MOOT.
A review of the record reveals that Applicant requests to withdraw the finality of the Office action issued June 30, 2021 in view of the new grounds of rejection. The Final Office action was issued immediately subsequent to the filing of a Request for Continued Examination (RCE) on June 17, 2021. However, since the filing of the petition, a Non-Final Office action was issued on November 9, 2021.  Therefore, the petition is DISMISSED as being moot.  

For the foregoing reasons, the relief requested by petitioner has already been granted. Therefore, the issues raised in the petition of July 28, 2021, are considered moot. The petition is hereby dismissed.

Any inquiry regarding this decision should be referred to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.

_____/Daniel Troy/_______
Daniel Troy, Acting Director
Technology Center 3600
(571) 270-3742

/SB/: 11/08/2021/S.S.B/                           Supervisory Patent Examiner, Art Unit 3600